Citation Nr: 0014575	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (1999), was made in an October 1991 
rating decision, which denied service connection for hearing 
loss and tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


FINDINGS OF FACT

1.  The October 1991 rating decision was consistent with the 
law and evidence then of record.

2.  The veteran's claim of entitlement to service connection 
for hearing loss and tinnitus was denied by an RO rating 
decision in October 1991; no timely appeal therefrom was 
filed.

3.  Evidence received since the final, October 1991 rating 
decision with regard to hearing loss and tinnitus does not 
bear directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  With respect to the issues of entitlement to service 
connection for hearing loss and tinnitus, the October 1991 
rating decision did not contain CUE.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  The October 1991 rating decision denying service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.192 (1991) 
(now 38 C.F.R. § 20.1103 (1999)).

3.  Evidence received since the October 1991 rating decision 
is not new and material, and the claim for service connection 
for hearing loss and tinnitus is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Based on a review of the claims folder, it appears that a 
copy of the April 1983 entry examination report is not 
available.  In an April 1983 Report of Medical History, the 
veteran denied a history of hearing loss, or ear, nose and 
throat trouble.  A January 1984 inprocessing report indicates 
that the veteran's most recent hearing test was performed in 
April 1983, and notes that auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
5, 5, and 10 decibels, respectively, in the right ear, and 5, 
0, 0, 55, and 70 decibels, respectively, in the left ear.  

During a May 1986 separation examination, the veteran checked 
the boxes on the Report of Medical History form indicating 
that he experienced hearing loss, and ear, nose and throat 
trouble.  The examination report notes a normal clinical 
evaluation of the ears.  Auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
15, 10, 10, and 20 decibels, respectively, in the right ear, 
and 5, 15, 10, 65, and 70 decibels, respectively, in the left 
ear.  High frequency hearing loss of the left ear was 
diagnosed.

The veteran filed a claim of entitlement to service 
connection for hearing loss and tinnitus in January 1991.

On VA examination in September 1991, the veteran reported 
experiencing left ear hearing loss since January 1985, after 
an episode of field training where he was exposed to noise 
associated with artillery fire from M1 Bradley tanks.  He 
explained that he noticed decreased volume and ringing in his 
left ear following the field exercise, and was advised by a 
military physician to have his hearing checked.  He pointed 
out that an audiogram was abnormal on his service separation.  
Current complaints included difficulty hearing "women's 
voices and high pitched sounds," and occasional trouble 
hearing in crowds.  In addition, the veteran reported 
constant tinnitus of the left ear.  An audiological 
examination revealed auditory thresholds in the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 5, 10, and 
35 decibels, respectively, in the right ear, and 10, 15, 15, 
65, and 60 decibels, respectively, in the left ear.  Speech 
recognition was 100 percent in the right ear, and 94 percent 
in the left ear.  The final assessment was mild right ear 
high frequency hearing loss, moderate to severe high 
frequency hearing loss of the left ear, and tinnitus 
reported.

Based on this evidence, an October 1991 rating decision 
denied service connection for hearing loss and tinnitus.  The 
RO explained that there was no evidence of aggravation of the 
veteran's pre-existing left ear hearing loss, no right ear 
hearing loss for VA purposes, and no evidence relating his 
current tinnitus to service.  The veteran was notified of 
this decision and his appellate rights the following month.  
He failed to perfect an appeal with that decision, and it 
became final.

The veteran sought to reopen his claim for service connection 
for hearing loss and tinnitus in July 1998, and alleged CUE 
in the October 1991 rating decision.  He explained that 
although he had an "indication" of left ear hearing loss 
prior to service, this disorder was aggravated by service and 
continued to deteriorate.  He reported exposure to "very 
loud and continuous noise from tanks, generators, forklifts, 
and M-16 rifles" during service, and related that he did not 
complain of tinnitus on separation examination because he 
"did not know that there was such a thing."

An August 1998 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss and tinnitus, and 
determined that the October 1991 rating decision denying 
service connection for these disorders did not contain CUE.  

The veteran filed a notice of disagreement (NOD) with this 
decision in September 1998, and attached a July 1996 
uninterpreted private audiogram in support of his claim.  He 
maintained that he currently met the requirements of right 
ear hearing loss for VA purposes, and indicated that the July 
1996 audiological examination report showed an auditory 
threshold of 40 decibels at 4000 Hertz in the right ear.  The 
July 1996 private report notes that the "results [of the 
audiogram] reveal[ed] hearing loss bilaterally at 4000 Hertz, 
and left ear hearing loss at 6000 and 8000 Hertz.

In November 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss and tinnitus, and that 
the October 1991 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
these disorders.

The veteran submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.

Analysis

I.  Clear and Unmistakable Error

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).  

The Board notes that in July 1998 correspondence, the veteran 
alleged CUE in the October 1991 rating decision, which denied 
service connection for hearing loss and tinnitus.  The 
following month, the RO found that the October 1991 decision 
was not clearly and unmistakably erroneous.  The veteran 
filed a NOD with this decision in September 1998.  In a 
December 1998 substantive appeal, the veteran clarified that 
the issues on appeal were limited to right ear hearing loss 
and tinnitus.  Thus, the issue of whether the October 1991 
rating decision contained CUE with respect to the denial of 
service connection for left ear hearing loss is not before 
the Board at this time.  However, assuming that there is a 
question as to whether the October 1991 denial of service 
connection for left ear hearing loss constituted CUE, the 
Board will also rule in the alternative on the merits below, 
under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995). 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Therefore, based on the above, in order to find that the 
October 1991 rating decision was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time that decision was rendered was such that the only 
possible conclusion based on the available evidence of record 
was that the veteran was entitled to service connection for 
hearing loss and tinnitus.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins, 1 
Vet. App. at 231.

Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from service-connected defective 
hearing.  The Schedule for Rating Disabilities establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  §§ 4.85, 4.87, and Tables VI and VIa (1991). 

Evidence which was of record at the time of the October 1991 
rating decision included service medical records, and a 
September 1991 VA examination report.  Service medical 
records reveal an average puretone threshold of 31.25 in the 
left ear on audiological examination in April 1983, and an 
average puretone threshold of 40 in the left ear on 
separation examination in May 1986.  The September 1991 VA 
audiological examination revealed that the veteran had an 
average puretone threshold of 38.75 in the left ear, and 
speech recognition was 94 percent.    

By applying the average puretone decibel loss in the left ear 
to Table VIa (speech discrimination scores are not noted in 
the service medical records, thus requiring the use of Table 
VIa under 38 C.F.R. § 4.85(c)), the left ear is evaluated at 
level I on both enlistment and separation examination.  38 
C.F.R. § 4.85, Table VIa (1991).  Further, test results from 
the VA audiometric examination in September 1991 similarly 
correlate to an auditory acuity level of I in the left ear.  
38 C.F.R. § 4.85, Table VI (1991).  Therefore, under the 
schedular criteria in effect at the time of the October 1991 
rating decision, there was no change in the level of the 
veteran's left ear hearing loss during service.  
Consequently, the October 1991 rating decision, which found 
that there was no evidence of aggravation of the veteran's 
pre-existing left ear hearing loss during service, was 
supported by the evidence of record. 

Service medical records are negative for findings of tinnitus 
or right ear hearing loss for VA purposes.  Complaints of 
tinnitus were first noted on VA examination in September 
1991, and the examination failed to show right ear hearing 
loss for VA purposes.  At the time of the October 1991 rating 
decision, the record was devoid of competent medical evidence 
establishing right ear hearing loss for VA purposes, or 
relating current tinnitus to service.  In other words, the 
medical evidence of record at the time of this rating 
decision failed to support the veteran's claims for service 
connection for hearing loss and tinnitus.  

In view of the foregoing, the Board finds that the dispute 
with the October 1991 rating decision amounts to no more than 
a challenge as to how the evidence was weighed and evaluated.  
This cannot constitute CUE.  Accordingly, the Board concludes 
that the October 1991 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
hearing loss and tinnitus.  



II.  New and Material Evidence

As noted above, the veteran's April 1983 enlistment 
examination report is not available.  However, a January 1984 
inprocessing report notes the results from the veteran's 
April 1983 audiological examination.  In any event, the Board 
is cognizant of its heightened duty in such cases to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

A sensorineural hearing loss involves a cranial nerve, a part 
of the nervous system under the Schedule for Rating 
Disabilities, ratable under the diagnostic codes for organs 
of special sense, which include the codes governing 
impairment of auditory acuity and tinnitus.  38 C.F.R. 
§§ 4.85 (Impairment of Auditory Acuity), 4.87 (Code 6260, 
Tinnitus),  4.124a (Diseases of the Cranial Nerves) (1999).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

An October 1991 rating decision denied service connection for 
hearing loss and tinnitus.  The veteran was notified of that 
decision and his appeal rights, but failed to perfect an 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.192 (1991) (now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, the October 1991 rating decision denying service 
connection for hearing loss and tinnitus became final and is 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for hearing loss and tinnitus.  The 
evidence since the last denial includes a July 1996 
uninterpreted private audiological examination report.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in 
October 1991.  Specifically, the medical evidence of record 
considered by the RO in October 1991 failed to establish 
aggravation of the veteran's pre-existing left ear hearing 
loss, and showed no evidence relating current tinnitus or 
right ear hearing loss for VA purposes to service.   The sole 
medical evidence submitted since the final decision consists 
of a July 1996 private audiological examination report, which 
similarly fails to show that the pre-existing left ear 
hearing loss was aggravated by service, or that current 
tinnitus or right ear hearing loss for VA purposes is related 
to service.  The Board notes that even assuming arguendo that 
the uninterpreted private audiology examination shows right 
ear hearing loss satisfying the criteria of 38 C.F.R. § 
3.385, it is not probative as to incurrence of hearing loss 
in service.

Lay evidence of record at the time of the final decision 
alleged that the veteran's hearing loss and tinnitus were 
related to noise exposure in service.  Statements received 
from the veteran subsequent to the October 1991 rating 
decision simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in October 1991.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
that pre-existing left ear hearing loss was aggravated by 
service, or that current tinnitus or right ear hearing loss 
for VA purposes is related to service, it certainly does not 
in any way contribute to a more complete picture in this 
case.  See Hodge, 155 F.3d at 1363. 

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in October 1991.  
The Board must find that the recently obtained evidence is 
fundamentally cumulative.  It only serves to show what was 
known in October 1991.  Consequently, the Board finds that 
this evidence is not "new" and cannot constitute "new and 
material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for hearing loss 
and tinnitus, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The October 1991 rating decision did not contain clear and 
unmistakable error.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
hearing loss and tinnitus is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

